Case 1:20-cr-00075-SEB-MJD Document 65 Filed 06/11/21 Page 1 of 2 PageID #: 198




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                            )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )        No. 1:20-cr-00075-SEB-MJD
                                                      )
 JERRY DAVIS,                                         ) -01
                                                      )
                               Defendant.             )


                             The Honorable Sarah Evans Barker, Judge
                               Entry for June 10, 2021 – Trial Day 2


        On this date, the jury trial continued. The Plaintiff appeared by Assistant United States

 Attorney, Peter Blackett, Bradley Shepard with investigative agent, Nicholas Andrews. The

 Defendant appeared by appointed counsel Kenneth Riggins.        Court Reporter, Maggie Techert,

 reported the proceedings.


    •   Plaintiff’s counsel continued his chief-in-case. Plaintiff’s counsel called Detective John
        Haynes, Nichole Robertson, Amber Timmerman, and Julie Dutriuex as its witnesses.

    •   Plaintiff’s Exhibits 63, 64, 66. 67, 68, 69, 71, 72, 73, 74, 82, and 88 were admitted into
        evidence. The Plaintiff displayed the physical evidence to the jury.

    •   The Plaintiff rests its case.
    •   Defendant’s counsel commenced his case-in-chief. Defendant’s counsel called Jerry
        Davis as his witnesses.

    •   Defendant rests his case.

    •   The Court consulted with counsel to finalize jury instructions and the verdict forms.

    •   Plaintiff and Defendant presented their closing arguments.

    •   Defendant made a Rule 29 motion which the Court denied.
Case 1:20-cr-00075-SEB-MJD Document 65 Filed 06/11/21 Page 2 of 2 PageID #: 199




    •   Defendant made a §3559 motion which the Court denied.

    •   The Court gave the final jury instructions.

    •   The bailiffs were sworn, and the jury was placed in their charge.

    •   The jury retired to deliberate.

    •   The Jury reached a verdict. The jury found the Defendant guilty.

    •   The verdict was read in open Court.

    •   The Court polled the jury.

    •   The Court accepted the verdict and thanked the jury for its service.

    •   Defendant is remanded to the custody of the United States Marshal Service.

    •   Court was adjourned.




 Distribution:

 Peter A. Blackett
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 peter.blackett@usdoj.gov

 Kenneth Lawrence Riggins
 Kennethriggins@yahoo.com

 Bradley Paul Shepard
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 brad.shepard@usdoj.gov
